Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending and are being examined in this application.

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “an input module adapted to obtain...,” “a first processing module adapted to process...,” “a second processing module adapted to process...,” “an ontology generating module adapted to generate...,” “an accuracy determining module adapted to determine...,” and “a size adjustment module adapted to adjust...” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the limitation “such as a support-vector machine processing technique or a neural network processing technique” will be omitted. Claim 5 depends from claim 4 and is therefore rejected for the same reason.
Regarding claim 11, the phrase “and/or” renders the claim indefinite because it is unclear whether one, at least one, or both of the linked terms are required. For purposes of examination, the phrase will be interpreted as “or.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunjan (US Pub. 20160275152) in view of Chiticariu et al. (US Pub. 20180246867) and further in view of Gabaldon et al. (US Pub. 20180137424).
Referring to claim 1, Gunjan discloses a computer-implemented method of generating or modifying an ontology representing relationships within input data, the method comprising iteratively:
obtaining input data for processing, the input data comprising a plurality of data items [par. 23; data is received for processing]; 
processing a first portion of the input data using a first processing technique configured to identify relationships between different data items of the input data [pars. 23 and 27; machine learning and natural language processing (e.g., filtration techniques, classification techniques, supervised learning techniques, unsupervised learning techniques) are applied to the data to build or update an ontology, which requires relationship data], the size of the first portion being a first percentage of the input data [par. 39; different techniques are applied to portions of the data from different data sources; the percentage of a first portion of the data would be the amount of data obtained from a first data source; see also pars. 48 and 66, disclosing performing supervised classification on a percentage (e.g., 20%) of the data, then performing unsupervised classification on the rest of the data (e.g., 80%)]; 
processing a second, different portion of the input data using a second, different processing technique configured to identify relationships between different data items of the input data, the size of the second portion being a second percentage of the input data [pars. 23, 27, and 39; note the different techniques applied to different portions of the aggregated data; the percentage of a second portion of the data would be the amount of data obtained from a second data source; see also pars. 48 and 66, disclosing performing supervised classification on a percentage (e.g., 20%) of the data, then performing unsupervised classification on the rest of the data (e.g., 80%)]]; 

Though Gunjan discloses determining an accuracy of the ontology [par. 40; the ontology is validated; see also par. 49, disclosing performing self-evaluation to improve accuracy], Gunjan does not appear to explicitly disclose determining an accuracy of each of the first and second processing techniques; and adjusting a size of the first and second percentages, for processing of future input data, based on the determined accuracy of each of the first and second processing techniques.
However, Chiticariu discloses determining an accuracy of each of the first and second processing techniques [pars. 28-30; each of the rule-based and machine learning annotators are evaluated for accuracy]; and adjusting...for processing of future input data, based on the determined accuracy of each of the first and second processing techniques [par. 30; the annotators are updated or re-trained based on their accuracy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data processing taught by Gunjan so that each of the different techniques is evaluated as taught by Chiticariu. The motivation for doing so would have been to reach an acceptable quality or accuracy level [Chiticariu, par. 30].
Gunjan and Chiticariu do not appear to explicitly disclose adjusting a size of the first and second percentages. 
However, Gabaldon discloses adjusting a size of the first and second percentages [pars. 128 and 134; different techniques or parameters are subsequently applied to a same or smaller portion of data such that a given technique or parameter is applied to a threshold percentage based on accuracy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data processing taught by the combination of Gunjan and Chiticariu 
Referring to claim 2, Gunjan discloses wherein the input data for processing comprises textual data, each data item representing at least one word of the textual data [par. 23; note the natural language processing].
Referring to claim 3, Gunjan discloses wherein the step of obtaining input data comprises: obtaining initial input data comprising textual data; processing the initial input data using a natural language processing technique to detect entities within the initial input data [par. 23; note the natural language processing]; and normalizing the detected entities into standardized encoding, to thereby generate the input data for further processing [pars. 34-37; first-level filtering is performed on the data to ingest and extract patterns from the data so that the data can be passed on for further processing].
Referring to claim 4, Chiticariu discloses wherein the first processing technique comprises a rule-based processing technique [par. 28; note the rule-based annotator]. Gunjan discloses the second processing technique comprises a machine-learning processing technique [par. 23; note the machine learning].
Referring to claim 5, Gunjan discloses wherein, for the first iteration, the size of the first percentage is greater than the size of the second percentage [par. 39; the percentage of a first portion of the data would be the amount of data obtained from a first data source; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of data obtained from the first data source is either greater than, equal to, or less than the amount of data obtained from the second data source due to predictable variation, and the data processing could still be performed (i.e., there is a reasonable expectation of success)].
Referring to claim 6, Gunjan discloses wherein, for the first iteration, the size of the first percentage is between 80% and 95% and the size of the second percentage is between 5% and 20%, wherein the total of the first and second percentages is no greater than 100% [par. 39; the percentage of a first portion of the data would be the amount of data obtained from a first data source; since the total amount of the data is 100%, both the first and second portions of the data would not be greater than 100%; see also pars. 48 and 66, disclosing performing supervised classification on a percentage (e.g., 20%) of the data (i.e., the second portion), then performing unsupervised classification on the rest (e.g., 80%) of the data (i.e., the first portion)]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of data obtained from the first data source and the amount of data obtained from the second data source could be any percentage adding up to 100% due to predictable variation, and the data processing could still be performed (i.e., there is a reasonable expectation of success)].
Referring to claim 8, Gunjan discloses wherein the step of determining an accuracy of each of the first and second processing techniques comprises: receiving one or more user correction signals, each user correction signal indicating a user-identified correction or change to a relationship between the different data items identified by the first and second processing techniques; and determining an accuracy of the first and second processing techniques based on the user correction signals [par. 40; the ontology is validated by domain experts].
Referring to claim 9, Chiticariu discloses between iterations, retraining or further training at least one of the first and second processing techniques using training input data and training answer data [par. 30; note the re-training of the annotators].
Referring to claim 10, Gabaldon discloses wherein the ontology is a tree-based structure comprising nodes, each node representing a different data item, and connections between nodes, each connection representing a relationship between data items represented by the nodes, wherein the 
Referring to claim 13, Gunjan discloses a step of processing a third portion, different to the first and second portions of the input data using a third, different processing technique configured to identify relationships between different data items of the input data, the size of the third portion being a third percentage of the input data, wherein: the step of generating or modifying an ontology is further based on the relationships identified by the third processing technique; the step of determining an accuracy further comprises determining an accuracy of the third processing technique; and the step of adjusting a size further comprises adjusting a size of the third percentage based on the determined accuracy of at least the third processing technique [pars. 23, 27, and 39; note the different techniques applied to different portions of the aggregated data; see also the rejection for claim 1, which is also applicable to a third portion of the data and a third technique].
Referring to claim 14, Gunjan discloses a computer program comprising code means for implementing the method of claim 1 when said program is run on a processing system [fig. 10, processor 1002 and memory 1015].
Referring to claim15, see at least the rejection for claim 1. Gunjan further discloses a processing system for generating or modifying an ontology representing relationships within input data, the processing system comprising: an input module, a relationship detector comprising: a first processing module and a second processing module, an ontology generating module; an accuracy determining module; and a size adjustment module for performing the claimed steps [fig. 10, processor 1002 and memory 1015].



Conclusion

Morariu et al. (US Pub. 20200175095) discloses using machine-learning and user-defined rules to configure an object recognition model.
Srinivasan (US Pub. 20150112664) discloses generating an ontology using relationship identification rules.

	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157